432 F.2d 1009
Edward KELLY, Appellant,v.ECLIPSE MOTOR LINE, an Ohio corporation, and Wilson Freight Company (formerly Wilson Freight Forwarding Company), an Ohio corporation, Appellees.
No. 14170.
United States Court of Appeals, Fourth Circuit.
Argued October 9, 1970.
Decided November 6, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Frank A. Kaufman, Judge.
Bertram M. Goldstein, Baltimore, Md. (Jacob & Goldstein, Baltimore, Md., on the brief), for appellant.
Herbert F. Murray and Theodore B. Cornblatt, Baltimore, Md. (Smith, Somerville & Case, Baltimore, Md., on the brief), for appellee Eclipse Motor Line.
Thomas G. Andrew, Baltimore, Md. (Rollins, Smalkin, Weston & Andrew, Baltimore, Md., on the brief), for appellee Wilson Freight Co.
Before BOREMAN, BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Edward Kelly, a citizen of Pennsylvania, brought a diversity action in the district court against Eclipse Motor Line (Eclipse) and Wilson Freight Company (Wilson) to recover damages for personal injuries sustained by Kelly while he was attempting to make secure a shipment of bricks which had been loaded upon a trailer truck for transportation by him from Maryland to an Ohio destination. The district court granted summary judgment in favor of both Eclipse and Wilson. We affirm.


2
Following the accident Kelly and Eclipse entered into an agreement for compensation, pursuant to the Pennsylvania Workmen's Compensation Act, under which Kelly has been receiving $47.50 per week since 1963. Upon examining and applying Pennsylvania law the district court found that such an agreement for compensation bars a tort action against Eclipse. The court held also that Kelly had become a "statutory employee" of Wilson at the time of the accident, that he could have recovered compensation under the Maryland Workmen's Compensation laws and that he was barred by Maryland law from maintaining a tort action against Wilson.


3
The district Judge filed an elaborate, comprehensive and analytical opinion which evidenced careful consideration of the several legal questions presented and the contentions of the parties. Upon review of the record, the briefs and oral arguments we find the appeal to be without merit and affirm on the opinion of the district court.1


4
Affirmed.



Notes:


1
 Kelly v. Eclipse Motor Line, 305 F.Supp. 191 (D.Md.1969)